Order of disposition, Family Court, Bronx County (Alma Cordova, J), entered September 29, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of robbery in the first degree (two counts), robbery in the second degree (two counts), grand larceny in the fourth degree, and menacing in the second and third degrees, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleak*112ley, 69 NY2d 490, 495 [1987]). There is no basis for disturbing the court’s determinations as to identification and credibility. Concur—Tom, J.P., Mazzarelli, Andrias, Williams and McGuire, JJ.